Tom S. Hyde                                                 Honorable Brian D. Lynch
1119 Pacific Avenue, Suite 1204                             Motion for Leave to Withdraw
Tacoma, WA 98402                                            Hearing Date: 11/28,2018
253-472-4448                                                Response Date: 11/21/2018
                                                            Chapter 7




                              UNITED STATES BANKRUPTCY COURT
                                   Western District of Washington

In re:
                                                         Case No. 18-42944
Robert Lee Hayes

                     Debtor

                                       NOTICE OF HEARING

         NOTICE OF WITHDRAWAL AND MOTION FOR LEAVE TO WITHDRAW


To: Robert Lee Hayes
    911 130th St Ct E
    Tacoma, WA 98445
    253-536-5693; rlh2722206@aol.com

         All Creditors on the Creditor Mailing Matrix


         Mark D. Waldron
         Bankruptcy Trustee

                                        NOTICE OF HEARING
         Please take notice of the following:
         1. The motion below has been filed by the undersigned for leave of court to withdraw as
attorney for the debtor.
         2. A hearing will be held before the Honorable Brian D. Lynch, Bankruptcy Judge,
Courtroom I, Tacoma Federal Courthouse, Union Station 1717 Pacific Avenue, Ste 2100,
Tacoma, Wa 98402-3233.




MOTION TO WITHDRAW                                        Law Offices of Tom S. Hyde
AND NOTICE OF HEARING – Page 1                           1119 Pacific Avenue, Suite 1204
                                                              Tacoma, WA 98402
                                                                (253) 472-4448
     3. Any response to the motion must be in writing, filed with the Clerk of the United States
Bankruptcy Court for the Western District of Washington, and served on the undersigned on or
before the response date set out above.
     4. If no response is filed within the time allowed, the court may in its discretion grant the
motion prior to the hearing, without further notice.
                                             MOTION
       The undersigned hereby withdraws as attorney in this matter for the debtor. The debtor
has engaged in activity that makes continued representation of the debtor unreasonable to
continue. The debtor has been accusing counsel of unlawful and injurious conduct to him
regarding post filing use of unsecured credit. The undersigned here requests and moves the
Court for leave to do so in accordance with Rule 2(f) of the Civil Rules. This withdrawal is
based upon the facts set forth in the declaration below and shall be effective immediately upon
entry of the Order of the Court granting leave to withdraw.
       A copy of the proposed order is attached hereto as an exhibit.
     October _26___, 2018

                                                  /s/ Tom S. Hyde
                                                  Tom S. Hyde, WSBA # 20509


                        DECLARATION REGARDING WITHDRAWAL

     The debtor has decided to accuse counsel of violating my oath in not allowing him to
engage in utilizing the use of credit cards. Further, the debtor has threatened counsel with a Bar
Complaint alleging he had no knowledge that this type of conduct would result in him not being
able to utilize either scheduled outstanding obligations or unsecheduled obligations. Debtor was
properly advised regarding the required listing of all outstanding obligations. The debtor has
been personally and professionally involved in the bankruptcy court and it rules and procedures
for well over a decade with prior bankruptcies and previous adversary matters. The debtor
testified under oath and penalty of perjury that he listed all of his debts and obligations. Filing in
this case was at the direction of the debtor to obtain discharge of a judgment creditor incurred
since his last bankruptcy filing. The debtor was fully aware and advised that the adversary debt
from his previous bankruptcy was not dischargeable. The debtor was advised he had to list all of
MOTION TO WITHDRAW                                          Law Offices of Tom S. Hyde
AND NOTICE OF HEARING – Page 2                             1119 Pacific Avenue, Suite 1204
                                                                Tacoma, WA 98402
                                                                  (253) 472-4448
his creditors regardless of whether he wanted to or not. Threats of professional retribution for
him not being able to use his Costco Credit Card or other credit cards that may have had no
outstanding balance is where we are today.     I find it necessary for the Judge in this case to
personally explain to Mr. Hayes what I have been telling the debtor since day one.
     I declare under penalty of perjury under the laws of the State of Washington that the
foregoing is true and correct.
   Signed at _____Tacoma________________, Washington, on October _26___, 2018.
                     (City)

                                                /s/ Tom S. Hyde
                                                Tom S. Hyde, WSBA # 20509




MOTION TO WITHDRAW                                       Law Offices of Tom S. Hyde
AND NOTICE OF HEARING – Page 3                          1119 Pacific Avenue, Suite 1204
                                                             Tacoma, WA 98402
                                                               (253) 472-4448
